*1398Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered May 31, 2005. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal possession of a controlled substance in the third degree (§ 220.16 [1]). We reject defendant’s contention that County Court erred in permitting the People to question a police officer concerning his general practice when preparing police department reports. The theory of the defense at trial was that of mistaken identity and, in support of that theory, defense counsel cross-examined the officer about police department policies for completing a prisoner data report (PDR). Defense counsel also cross-examined the officer concerning defendant’s height as set forth in the PDR, which the officer did not prepare. On redirect examination, the prosecutor properly questioned the officer concerning his usual procedures in preparing PDRs in order to rehabilitate the credibility of the officer with respect to his identification of defendant and to rebut defense counsel’s argument that the PDR, rather than the officer’s testimony, accurately described defendant’s height (see generally People v Seavy, 16 AD3d 1130, 1131 [2005]). Present—Scudder, P.J., Martoche, Fahey, Peradotto and Gorski, JJ.